— Order unanimously affirmed, with costs. Memorandum: The statements of third-party defendant’s employees enjoyed a qualified privilege as material prepared for litigation (CPLR 3101, subd [d]; Shiu Yu Liang v Bateman, 68 AD2d 934). Nevertheless, once they were released to third-party defendant Bethlehem pursuant to CPLR 3101 (subd [e]), the liberal disclosure policy underlying CPLR 3101 required full disclosure in this multiparty action (see Siegel, Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3101:13, 1982-1983 Pocket Part, pp 24-25). (Appeal from order of Supreme Court, Erie County, Bayger, J. — discovery.) Present — Doerr, J. P., Denman, Boomer, Green and Schnepp, JJ.
39